Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
In claim 1 line 9 change “the infants” to -- an infant --

Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Wilson on 07/06/2021 which was then authorized on 07/09/2021 by the applicant.


Reasons for Allowance
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claim 1. More specifically, the closest prior art references are U.S. Publication No. 20160135610 issued to Long, WIPO publication No. 2017053406 issued to Schwandt, Great Britain Publication No. GB2421684 issued to Thomas and Japanese Publication No. 2015192765 issued to Matsubara.
having areas of reduced height along the front wall and at least one of the side walls to provide enhanced access to the infants located within the infant tub; and an insert configured to be removably positioned within an interior of the infant tub such that: in a first position, the insert blocks the areas of reduced height so that an upper edge of the infant tub and the insert is substantially continuous at least around corners of the infant tub, and in a second position, the insert does not block the areas of reduced height and is positioned adjacent to the back wall and at least portions of the two side walls of the infant tub” in combination with the other structure present in claim 1 was not found in the prior art of record. GB2421684 discloses areas of reduced height along the front wall and at least one of the side walls as well as an insert configured to be removably positioned within an interior of the infant tub but fails to disclose the second position such that “the insert does not block the areas of reduced height and is positioned adjacent to the back wall and at least portions of the two side walls.” Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 1 in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        	
7/19/2021